Citation Nr: 1825602	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-36 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for orthostatic hypotension.

2.  Entitlement to service connection for a disability manifested by lightheadedness and black outs.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected anterior and posterior blepharitis.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from December 2008 to August 2013.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case is currently under the jurisdiction of the VA RO in Hartford, Connecticut.

The issues of service connection for lightheadedness and black outs and an increased rating for the bilateral eyes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's orthostatic hypotension is likely the result of his active service.


CONCLUSION OF LAW

The criteria for service connection are met for orthostatic hypotension.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection for orthostatic hypotension is granted herein, any error related to the VA's duty to notify and assist is moot for this issue.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

With regard to a present disability, a May 2013 VA examiner diagnosed the Veteran with orthostatic hypotension.  The first element of Shedden/Caluza is met.

With regard to an in-service event, the Veteran's service treatment records indicate that he was treated for orthostatic hypotension in service.  The second element of Shedden/Caluza is met.  

The remaining question is whether there is a medical nexus between the Veteran's currently diagnosed orthostatic hypotension and his military service.  

A February 2015 VA examination report noted that the Veteran's current episodic orthostatic hypotension is the same disorder as was diagnosed in service.  The examiner indicated that there was no objective evidence of orthostatic hypotension at the time of either VA examination.  However, as the examiner noted it is episodic and there are other diagnoses of orthostatic hypotension within the appeal period, the Board finds that this is not sufficient reason to deny the claim. 

As there is a current diagnosis of orthostatic hypotension, in-service treatment for the same disorder, and a VA opinion linking the current diagnosis to the in-service diagnosis, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current orthostatic hypotension is related to his active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for orthostatic hypotension is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for orthostatic hypotension is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's remaining claims.  

With regard to the lightheadedness and black outs claim, the Veteran has not been afforded a VA examination to specifically address whether he has a separate disability manifested by lightheadedness and black outs, or whether these symptoms are a part of his now service-connected orthostatic hypotension.  This claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the bilateral eye claim, the Veteran was afforded VA examinations in June 2013 and February 2015.  The examiners addressed the Veteran's visual symptoms and noted blepharitis.  However, there is no information on whether the Veteran's blepharitis results in any disfigurement of the face.  As the currently assigned Diagnostic Code 6018 allows for evaluation under Diagnostic Code 7800 for disfigurement, this claim must be remanded for a VA examination that addresses any disfigurement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also 38 C.F.R. § 4.79, Diagnostic Code 6018 (2017).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for VA examinations with appropriate examiners to address the nature and etiology of his claimed disability manifested by lightheadedness and black outs and to determine the current nature and severity of his service-connected bilateral eye disability.  The examiners must review the entire claims file and the examination reports must reflect that such a review was conducted.  

With regard to the lightheadedness and black outs, the examiner must indicate whether the Veteran has a disability manifested by lightheadedness and/or black outs that is separate from his now service-connected orthostatic hypotension, or whether these complaints are symptoms of his orthostatic hypotension.  For any separately diagnosed disability, he or she must state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder (1) had its onset in service or is otherwise etiologically related to his service and/or (2) was caused or aggravated by a service-connected disability.

With regard to the bilateral eyes, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected bilateral eye disability.  All appropriate testing should be performed.  The examiner must specifically state whether the Veteran has disfigurement of the face from his blepharitis and, if so, must quantify the level of disfigurement.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's orthostatic hypotension and bilateral eye claims should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


